Case: 09-30458     Document: 00511027546          Page: 1    Date Filed: 02/12/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 12, 2010
                                     No. 09-30458
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

PEDRO WARDELL BROWN,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:96-CR-100-1


Before GARZA, DENNIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Pedro Wardell Brown, federal prisoner # 25032-034, has appealed the
sentence imposed by the district court after granting his 18 U.S.C. § 3582(c)(2)
motion for a reduction of sentence based on the United States Sentencing
Commission’s amendment to the Sentencing Guidelines concerning the base
offense levels for crack cocaine offenses. The district court reduced Brown’s
sentence to 235 months, the top of the revised sentencing guidelines range, and
noted that Brown remained subject to a 60-month consecutive sentence for a

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30458    Document: 00511027546 Page: 2         Date Filed: 02/12/2010
                                 No. 09-30458

firearms offense.    Brown argues on appeal that the 18 U.S.C. § 3553(a)
sentencing factors indicate that the district court abused its discretion by failing
to grant a greater reduction in his sentence.
      We review the district court’s decision whether to reduce a sentence for
abuse of discretion and review de novo its interpretation of the Sentencing
Guidelines. United States v. Doublin, 572 F.3d 235, 237 (5th Cir.), cert. denied,
130 S. Ct. 517 (2009).
      A sentence reduction under § 3582(c)(2) is not a full sentencing proceeding;
therefore, the reasonableness standard derived from United States v. Booker, 543
U.S. 220 (2005), does not apply. United States v. Evans, 587 F.3d 667, 671-72
(5th Cir. 2009); Doublin, 572 F.3d at 237. “The court, which was under no
obligation to reduce [Brown]’s sentence at all, was under no obligation to reduce
it even further within the recalculated range.” Evans, 587 F.3d at 673-74.
Brown’s challenge to his reduced sentence, which is within the recalculated
sentencing guidelines range, is foreclosed by Evans. See id.
      AFFIRMED.




                                         2